UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-QSB [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number: 000-51125 Oxford Media, Inc. (Exact name of small business issuer as specified in its charter) Nevada 20-3270909 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One TechnologyDriveBuilding H, Irvine, CA92618 (Address of principal executive offices) 949-341-0050 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No As of August 14, 2007, 48,145,157 shares of common stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [] No [X] TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 2 PART I - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS OXFORD MEDIA, INC. CONSOLIDATED BALANCE SHEET (UNAUDITED) June 30, 2007 Assets Current assets: Cash $ 14,459 Escrow proceeds receivable 28,393 Accounts receivable, net 595,229 Inventories 330,514 Deferred cost of sales 168,116 Other current assets 234,828 Total current assets 1,371,539 Property and equipment, net 4,304,786 Deferred cost of sales 530,143 Intangible assets, net 3,760,542 Goodwill 2,668,378 Other 186,000 Total assets $ 12,821,388 Liabilities and Stockholders' Deficit Current liabilities: Accounts payable $ 2,534,945 Accrued expenses 1,607,296 Deferred revenue 381,468 Current portion of capital lease obligation 28,515 Liabilities of discontinued operations 52,382 Total current liabilities 4,604,606 Notes payable 14,306,006 Accrued interest and dividends 990,646 Deferred revenue 666,478 Derivative liabilities 290,487 Capital lease obligation, net of current portion 9,505 Total liabilities 20,867,728 Commitments and contingencies - Preferred stock- $0.001 par value; 1,000,000 shares authorized Issued and outstanding shares - 7,857 7,857,000 Stockholders' deficit: Common stock - $0.001 par value; 100,000,000 shares authorized Issued and outstanding shares - 41,845,157 41,847 Additional paid-in capital 22,391,797 Accumulated deficit (38,336,984 ) Total stockholders' deficit (15,903,340 ) Total liabilities and stockholders' deficit $ 12,821,388 See accompanying Notes to Consolidated Financial Statements. 3 OXFORD MEDIA, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue: Services $ 2,624,006 $ 21,834 $ 5,340,418 $ 21,834 Products 222,943 46,043 804,161 79,002 2,846,949 67,877 6,144,579 100,836 Cost of sales: Cost of services 622,605 78,800 1,237,188 78,800 Cost of products 196,435 93,131 507,287 126,655 819,040 171,931 1,744,475 205,455 Gross profit 2,027,909 (104,054 ) 4,400,104 (104,619 ) Operating expenses: Selling, general and administrative 4,438,556 2,856,461 8,711,690 6,558,227 Amortization of intangibles 218,782 175,682 437,652 351,364 Operating loss (2,629,429 ) (3,136,197 ) (4,749,238 ) (7,014,210 ) Other income (expense): Interest income 15 1,195 78 1,392 Interest expense (7,017,758 ) (497,957 ) (8,165,419 ) (929,937 ) Derivative liabilities 2,464,420 (684,730 ) 8,903,849 (2,579,755 ) Income (loss) before discountinued operations (7,182,752 ) (4,317,689 ) (4,010,730 ) (10,522,510 ) Income (loss) from discontinued operations, net of tax (1,822 ) 115,882 (29,899 ) (59,938 ) Gain (loss) from sale of discontinued operations, net of tax (7,879 ) - 1,173,951 - (9,701 ) 115,882 1,144,052 (59,938 ) Income taxes - Net loss (7,192,453 ) (4,201,807 ) (2,866,678 ) (10,582,448 ) Preferred stock dividends (159,183 ) (80,000 ) (316,323 ) (160,000 ) Net loss attributable to common stockholders $ (7,351,636 ) $ (4,281,807 ) $ (3,183,001 ) $ (10,742,448 ) Basic and diluted net loss available to common stockholders: Basic: Loss from continuing operations $ (0.17 ) $ (0.25 ) $ (0.11 ) $ (0.62 ) Income (loss) from discontinuing operations (0.00 ) 0.01 0.03 (0.00 ) $ (0.17 ) $ (0.24 ) $ (0.08 ) $ (0.62 ) Dilutive: Loss from continuing operations $ (0.17 ) $ (0.25 ) (0.11 ) $ (0.62 ) Income (loss) from discontinuing operations (0.00 ) 0.01 0.03 (0.00 ) $ (0.17 ) $ (0.24 ) $ (0.08 ) $ (0.62 ) Weighted-average common shares outstanding - Basic 41,261,641 17,790,472 36,359,747 17,076,149 Weighted-average common shares outstanding - Diluted 41,261,641 17,790,472 36,359,747 17,076,149 See accompanying Notes to Consolidated Financial Statements. 4 OXFORD MEDIA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (2,866,678 ) $ (10,582,448 ) Adjustments to reconcile net loss to net cash from operating activities: Gain on sale of discontinued operations (1,173,951 ) - Depreciation 1,078,564 71,122 Amortization of intangible assets 436,937 351,364 Stock-based compensation 113,125 3,431,625 Change in fair value of derivative liabilities (8,988,949 ) 2,579,755 Extinguishment of derivative liabilities 85,100 - Non-cash interest expense 6,901,962 - Amortization of debt discounts, premiums and debt issue costs 174,286 811,666 Modification of warrant - 164,331 Changes in operating assets and liabilities: Escrow proceeds receivable 391,705 - Accounts receivable 98,589 (373,493 ) Inventory 110,985 41,486 Other current assets (32,388 ) (118,039 ) Accounts payable 1,862,859 72,577 Accrued expenses 1,423,767 86,587 Deferred revenue (293,229 ) 74,967 Deferred cost of sales (149,913 ) - Net cash used in operating activities (827,229 ) (3,388,500 ) Cash flows from investing activities: Purchases of property and equipment (442,560 ) (153,828 ) Proceeds from sales of property and equipment 13,641 - Other assets - (162,083 ) Net cash used in investing activities (428,919 ) (315,911 ) Cash flows from financing activities: Net proceeds from the issuance of notes payable 200,000 3,500,000 Proceeds from exercise of common stock warrants 830,000 20,000 Principal payments on notes payable (28,892 ) - Net borrowings on wholesale financing line of credit - 147,665 Principal payments on capital lease obligations (19,700 ) (4,060 ) Net cash provided by financing activities 981,408 3,663,605 Net decrease in cash and cash equivalents (274,740 ) (40,806 ) Cash and cash equivalents at beginning of period 289,199 640,299 Cash and cash equivalents at end of period $ 14,459 $ 599,493 See accompanying Notes to Consolidated Financial Statements. 5 OXFORD MEDIA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (UNAUDITED) 1. Business Business Oxford Media, Inc and its subsidiaries ("collectively, the "Company")provides services to the hospitality industry. These services include the sale of video-on-demand (“VOD”) systems, delivery of the content which includes on-demand movies, television and the internet. Effective July 1, 2006, OMI purchased all of the outstanding shares of SVI. SVI has the following products and services available for the hospitality industry: § Instant Entertainment is an electronic delivery system that allows a guest to start a movie on-demand and pay for that movie by utilizing a credit card swiper connected to the room telephone or by cash at the front desk. The hotels/motels earn commissions based on the property's net collected movie revenues, excluding any applicable taxes and fees, multiplied by the commission percentage as stated in their individual contract. § Super Video Cinema is a video player and tape-based system supplied to the hotel/motel, which then rents the equipment to their customers and remits gross proceeds, net of applicable taxes, fees and earned commissions, to the Company. § DirecTV/DSS, a leading digital TV service in the residential market, is also available to hotels. As a licensed dealer of DirecTV, SVI can install digital quality programming by DirecTV on a per channel cost basis. DirecTV programming provides more choices and flexibility with access to great movies, sports, news, and family entertainment channels. § Internet by SVI, an always-on high-speed Internet solution, is the hotel's first choice when it comes to an Internet amenity. SVI provides all the hardware and software necessary to allow hotel guests to plug into a wireless (or wired) network using their laptop computers. With Internet by SVI, the hotel receives installation and maintenance services by full-time SVI employees stationed throughout the U.S. § Security by SVI, offers a full array of surveillance products, including high-resolution cameras, digital video recorders and the capability of remote viewing and management through a high-speed internet connection. SVI has developed several strategic partnerships in an effort to provide additional revenue streams and value added products for the hospitality industry utilizing the Company's integrated support network. CBC was sold in March 2007. Through CBC, the Company provided consulting services to information technology (“IT”) clients regarding IT networking and security. In addition, CBC provides IT training services to clients. The consulting and training services were provided primarily to government and industry clients in Southern California. CBC also purchased, assembled, installed and sold IT networking hardware and related software and provides network maintenance services. 2. Exchange Transaction, Issuance of Senior Secured Notes and David Parker Settlement Exchange Transaction On July 16, 2007, the Company entered into a transaction whereby the holders of certain debt and preferred stock securities (individually or collectively “Holder”) cancelled and exchanged their principal and accrued interest on outstanding debt and the face amount and accrued dividends on preferred stock into shares of Series C convertible preferred stock (“Series C Preferred”). This transaction (“Exchange Transaction”) was contingent upon the issuance of the senior secured notes as described below titled “Issuance of Senior Secured Notes”.The Holders converted the following securities: § Senior Notes - outstanding principal and accrued interest of $11,897,608 and $532,357, respectivelywere exchanged on a basis of one shares of Series C Preferred (for a total of 12,429.97 shares) for each $1,000 of amounts owed; § SVI Notes - outstanding principal and accrued interest of $2,350,000 and $259,269, respectively were exchanged on a basis of 0.50 shares of Series C Preferred (for a total of 1,304.63 shares) for each $1,000 of amounts owed.In addition, the Company agreed to forgive approximately $93,000 of net amounts owed (accounts payable, net of accounts receivable) andprovide additional service credits of $388,600 to a company related to the holders of the SVI Notes in connection with this exchange; 6 § Series A Convertible Preferred Stock - outstanding stated value and accrued dividends of $4,000,000 and $134,040, respectively were exchanged on a basis of 0.25 shares of Series C Preferred(for a total of 1,033.51 shares) for each $1,000 of amounts owed; § Series B Convertible Preferred Stock - outstanding stated value and accrued dividends of $3,857,000 and $128,179, respectively were exchanged on a basis of 0.25 shares of Series C Preferred(for a total of 996.30 shares) for each $1,000 of amounts owed; and § Other Notes - outstanding principal and accrued interest of $447,000 and $66,161, respectively were exchanged on a basis of 0.125 shares of Series C Preferred (for a total of64.14 shares) for each $1,000 of amounts owed. In addition, warrants to purchase common stock held by the Holders totaling 13,514,386 shares were cancelled. Accounting for the Exchange Transaction The Company expects to account for these extinguishments in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 15, “Accounting by Debtors and Creditors for Troubled Debt Restructurings” due to the fact that the holders of the debt and preferred stock instruments granted the Company concessions intended to alleviate its immediate liquidity constraints. The concession that the creditors granted to the Company enabled it to (a)effectuate their settlement through an exchange of equity instead of a use of cash and (b)consummate a sale of Senior Secured Notes (see below) that resulted in an infusion of cash that was needed to sustain operations. In accordance with the provisions of SFAS 15, the Company will record a non-cash loss on the extinguishment of the Senior Notes, based on the difference between the (a)fair value of the Series C Preferred on as if converted to common stock basis using the closing stock price ($0.03 per share) on the date of the transaction and (b) the carrying value of the notes on the settlement date.The Company will also record non-cash gains on the extinguishment on the SVI Notes, Series A convertible preferred stock, Series B convertible preferred stock and Other Notes.Management expects the Company will record a net, non-cash loss on the above extinguishments of approximately $6,200,000.In addition, the Company estimates the direct, cash-based transaction costs to be approximately $154,000 which will be also be included in the calculation of the loss on extinguishment. The Company also expects to record non-cash gains resulting from the extinguishments of the derivative liabilities for the outstanding warrants on the Senior Notes of approximately $352,000. Issuance of Senior Secured Notes In connection with the Exchange Transaction, the Company issued $4,210,526 face value, 12% senior secured promissory notes (“Senior Secured Notes”), due July 16, 2011. The Company received gross proceeds of $3,800,000 and converted $200,000 of secured promissory notes issued on June 29, 2007.Of the total proceeds received, approximately 69% was from a third party that did not have a previous debt or significant equity interest in the Company.The Company also issued to the holders of the Senior Secured Notes 7,228.14 shares of Series C Preferred, which represented 30% of the fully-diluted shares of the Company on an as if, converted basis. The holders of the Senior Secured Notes have a first priority lien on all of the Company's assets and are guaranteed by each of its subsidiaries. The Senior Secured Notes require the Company to repay the principal amounts in equal installments beginning September 30, 2009. Interest is payable based on a 360-day year at the stated rate every three months beginning October 1, 2007. In the event the Company is in default of the Senior Secured Notes, the default interest rate is 18% per annum, until such default has been cured. The Company expects to use the proceeds to fund its ongoing operations, allowing for its future growth in the VOD business, further expansion of other business initiatives and servicing of its debt obligations. The Company expects to account for the preferred stock issued with the Senior Secured Notes, in accordance with Accounting Principles Board Opinion No.14 (“APB 14”), Accounting for Convertible Debt and Debt Issued with Stock Purchase Warrants and will allocate the proceeds from the issuance of the debt and underlying Series C Preferred based on their relative fair value and will record this amount as a debt discount and additional paid-in capital. The debt discount will be amortized over the term of the related debt. Any beneficial conversion feature that is present will be amortized over the earliest conversion date to which the Series C Preferred can be converted into common stock. Registration Rights Agreement The Company entered into a registration rights agreement with the holders of the Senior Secured Debt and the Series C Preferred whereby the Company is required to file an initial registration statement on Form SB-2 or Form S-3 with the Securities and Exchange Commission in order to register the resale of the maximum amount of common stock underlying the Series C Preferred under the Securities Act within sixty days of the Exchange Agreement (or September 14, 2007).The registration statement must then be declared effective no later than 175 calendar days (December 28, 2007), in the event of a full review by the Securities and Exchange Commission, or in the event of no review, 90 days from the initial filing date. In the event that the Company fails to have the registration statement declared effective by the SEC by the dates described above, or fails to maintain on the registration statement the effectiveness of the registration statement thereafter, then the Company must pay the Holders an amount equal to 2% of the aggregate purchase price paid by each Holder, for each month the registration statement remains uncured.Additionally, failure to have a registration statement declared effective would result in the Company being in default of the terms of the Senior Secured Notes and the Series C Preferred would be in default of this provision. 7 Rights and Preferences of Series C Preferred The holders of the Series C Preferred have the following rights and preferences: Dividends The Holders are entitled to receive cumulative dividends at a rate of 7.0% per annum. Dividends are payable in shares of Series C Preferred, payable quarterly beginning on October 1, 2008, and ending upon the earlier of four years from the date of issuance or the forced conversion date. Conversion Each share of Series C Preferred is convertible at the option of the holder at any time into common stock by dividing the face value per share of $1,000 by the conversion price ($0.02 or 50,000 shares of common stock), subject to adjustments for dividends. Upon the four year anniversary from the date of issuance, each share of Series C Preferred outstanding will be automatically converted into common stock. Upon the occurrence of certain events for each 22 consecutive trading day periods (i) the VWAP for each 22 consecutive trading day period exceeds $0.05 per share and (ii) the volume for each trading day period exceeds 1% percent of the then issued and outstanding shares of common stock, the Company may cause each holder to convert all or part of such holder’s Series C preferred. In the event the Company issues additional shares of common stock at a price per share lower than the Series C Preferred conversion price, the Series C Preferred are entitled have their conversion price reduced to such amount. Voting The holders of shares of Series C Preferred are entitled to the number of votes equal to the number of shares of common stock into which each preferred share is convertible at the time of such vote, notwithstanding any limitations on the actual number shares which may be issued upon conversion of the Series C Preferred Stock. The holders of our Series C Convertible Preferred Stock collectively beneficially own securities with voting power equivalent to that of 1,152,435,465 billion common shares (or approximately 96% of the voting power of our capital stock).Accordingly, the holders of our Series C Convertible Preferred Stock will have a significant and overwhelminginfluence in determining the outcome of all corporate transactions or other matters. Liquidation Preference Each holder of the Series C Preferred is entitled to receive upon any liquidation, dissolution or winding-up of the Company, whether voluntary or involuntary, amounts equal to the stated value per share, plus accrued and unpaid dividends and any other fees or liquidated damages owing upon before any payments to the holders of common stock. Redemption The Preferred Stock is redeemable for cash at a premium equal to the respective stated value plus accrued dividends upon the occurrence of certain contingent events that include registration effectiveness requirements pursuant to an executed registration rights agreement. As a result, the Company carries the Preferred Stock outside of stockholders' equity. In the event a redemption event becomes probable, the Company would be required to adjust the carrying value to redemption value. In the event of default, the holder of the Series C Preferred may demand redemption based on (i) the greater of (A) 120% of the stated value and (B) the product of (a) the volume weighted-average price (“VWAP”) on the trading day immediately preceding the date of the default and (b) the stated value divided by the then set conversion price, (ii) all accrued but unpaid dividends, (iii) all liquidated damages and other amounts due in respect to the Preferred Stock. At the option of the holder, the determined redemption can be paid in cash or converted into common stock at a rate of 75% of the average of the 10 VWAP immediately prior to the date of election. As of the reporting date, the Company's management has determined that the likelihood of such redemption is not probable. David Parker Settlement On July 16 2007, the Company entered into a Settlement and Release Agreement with David L. Parker, a former employee and member of the Company’s board of directors.Mr. Parker agreed to terminate his employment agreement with the Company and waive all rights he might have to any further compensation or payment of any kind under an employment contract.As part of the agreement, the Company issued 6,300,000 shares of common stock to Mr. Parker.Mr. Parker also released the Company of $157,500 of accrued compensation.The Company expects to record a non-cash charge to the statement of operations for the difference between the fair value of the common stock totaling $189,000 based on the closing stock price and the accrued compensation.Mr. Parker was granted the same registration rights as provided to holder of the Series C Preferred. 3. Basis of Presentation and Significant Accounting Policies Basis of Presentation The consolidated financial statements of Oxford Media, Inc. are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, pursuant to the rules and regulations of the Securities and Exchange Commission. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year2006 as reported in the Form 10-KSB, have been omitted.The results of operations for the three and six months ended June 30, 2007 and 2006 are not necessarily indicative of the results to be expected for the full year. All accounts and intercompany transactions have been eliminated in consolidation. In the opinion of management, the consolidated financial statements include all adjustments, consisting of normal recurring accruals, necessary to present fairly the Company's financial position, results of operations and cash flows. The results of operations for these interim periods are not necessarily indicative of results to be expected for the full year. These statements should be read in conjunction with the financial statements and related notes which are part of the Company's Annual Report on Form 10-KSB for the year ended December 31, 2006. 8 The Company has identified certain significant accounting policies that it considers particularly important to the portrayal of its results of operations and financial position which may require the application of a higher level of judgment by the Company's management and, as a result, are subject to an inherent level of uncertainty. Discontinued Operations Effective March 1, 2007, the Company sold certain assets and transferred certain liabilities related to its CBC business unit.The results of operations and cash flows have been eliminated as a result of the sale and the Company has not had any involvement in the operations after the sale. In accordance with SFAS 144 “Accounting for the Impairment or Disposal of Long-lived Assets”, these results are presented on a historical basis as a separate line in the consolidated statements of operations labeled “Loss from Discontinued Operations”. The financial information included in these notes to the consolidated financial statements reflects only the results of continuing operations of the Company, unless otherwise noted. Going Concern Consideration The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities in the normal course of business. The Company has incurred losses from operations and negative cash flows from operating activities since inception, and as of June 30, 2007, had a working capital deficiency of $3,233,067 and was in default under its debt and preferred stock agreements.As described in Note 2, these instruments have been extinguished and new debt and equity instruments have been issued. The Company anticipates its current cash reserves including the funds received from the Senior Secured Notes in July 2007, plus its expected generation of cash from existing operations, anticipated capital expenditures and working capital will be sufficient to fund its anticipated operations into the first quarter of 2008. The Company will need to seek to obtain additional debt and/or equity financing sooner if it experiences downturns or cyclical fluctuations in its business that are unforeseen, more severe or longer than anticipated, if it fails to achieve anticipated revenue targets, if it experiences significant increases in the cost of content, or declines in the selling prices of its content.Consequently, the Company will need to raise additional debt and/or equity capital in order to finance its business plan and needs for working capital. There is no assurance that the proceeds from future financings will be sufficient to obtain profitable operations.Such financing(s), if available may increase the risk of the Company not being able to service its debt obligations, and/or cause dilution to existing equity holders. The accompanying consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets and liabilities that might result from the outcome of this uncertainty. Net Loss per Common Share Basic net loss per share is calculated by dividing net loss by the weighted average common shares outstanding during the period. Diluted net income loss per share reflects the potential dilution to basic EPS that could occur upon conversion or exercise of securities, options or other such items to common shares using the treasury stock method, based upon the weighted average fair value of our common shares during the period. The following is a summary of outstanding securities which have been excluded from the calculation of diluted net loss per share because the effect would have been anti-dilutive as of June 30: 2007 2006 Common stock warrants 15,235,000 585,000 Convertible preferred stock – Series A 8,000,000 4,000,000 Convertible preferred stock – Series B 7,714,000 - Convertible debt 1,836,857 988,250 Common stock options 320,000 585,000 33,105,857 6,158,250 Pro-Forma Financial Information The following unaudited pro forma operating data gives effect to the acquisition of SVI which was acquired effective July 1, 2006, as if it had occurred on January 1, 2006 through June 30, 2006 and excludes the results of CBC due to its presentation as discontinued operations. Pro forma financial information is not necessarily indicative of the results of operations that may have occurred had the acquisition of SVI occurred at the beginning of 2006. For Three Months Ended June 30, 2006 For Six Months Ended June 30, 2006 Revenues $ 3,312,475 $ 6,364,099 Net loss, before discontinued operations (5,172,546 ) (12,208,142 ) Net loss applicable to common stockholders (5,136,664 ) (12,428,080 ) Basic and diluted loss per common share, before discontinued operations $ (0.29 ) $ (0.71 ) Basic and diluted loss per common share, applicable to common stockholders $ (0.29 ) $ (0.73 ) 9 4. Accrued Expenses Accrued expenses consist of the following at June 30, 2007: Wages and benefits $ 725,849 Service credits 361,395 Other 520,052 $ 1,607,296 As discussed in Note 2, the Company converted accrued interest and dividends on its then outstanding debt securities and accrued dividends on its Series A and Series B convertible preferred stock into shares of Series C Preferred. 5. Debt As of June 30, 2007, the Company’s Senior Notes, SVI Acquisition Notes and Other Notes as described below were in default under the terms of their respective agreements.Since such amounts were subsequently exchanged for equity as part of the Exchange Transaction (see Note 2), the outstanding principal balances and accrued interest have been classified as long-term liabilities in the accompanying consolidated balance sheet. On July 16, 2007, the outstanding principal and accrued interest was exchanged and converted into shares of Series C convertible preferred stock. Bridge Notes On June 29, 2007, the Company issued two promissory notes (“Promissory Notes”) for aggregate cash proceeds of $200,000.The Promissory Notes while outstanding had a stated interest rate of 12% per annum. The Promissory Notes had a maturity date of the earlier of (i) written demand by the holders of the notes; or, (ii) December 31, 2007, unless due earlier in accordance with the terms of the Promissory Notes. On July 16, 2007, the outstanding principal balance of $200,000 was converted into an equal amount of Senior Secured Debt (see Note 2). Senior Notes As of June 30, 2007, the Company had $11,897,608 face value, 12% senior secured promissory notes (18% default interest rate) (“Senior Notes”) outstanding. On June 15, 2007, the Senior Notes became in default due to non-payment of interest. The Company accounted for Senior Notes and other included instruments under SFAS 155 “Accounting for Certain Hybrid Financial Instruments an amendment of FASB Statements No. 133 and 140”, and thus carried them at their respective fair value at each reporting period. At June 30, 2007, the Company determined the fair value of the Senior Notes to be $10,911,398. The Company recorded the change in the fair value to interest expense $124,847 and $271,676 for the three and six months ended June 30, 2007, respectively. On February 28, 2007 and March 15, 2007, the Company issued 3,714,768 and 1,407,900 shares, respectively of restricted common stock in satisfaction of $557,215 of accrued interest on the Senior Notes. The closing market price of the Company's common stock ranged from $0.29 to $0.18 per share while the agreed to conversion price was $0.15 per share. As a result, the Company recorded additional interest expense during the six months of 2007 of approximately $520,068 for the difference between the closing market price and the conversion price at each issuance date. SVI Acquisition Notes On September 1, 2006, the Company issued $2,350,000 face value subordinated convertible notes to the selling shareholders of SVI (“SVI Notes”). While outstanding, the notes were convertible into shares of common stock at a conversion price of $1.75 per share. The notes had a stated interest rate equal to prime rate plus 1.5% as announced, published or referenced by Citibank N.A and a default interest rate equal to the variable interest rate plus 5%.
